Citation Nr: 1125353	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-38 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle fracture.

2.  Entitlement to a rating in excess of 30 percent for asthmatic bronchitis.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to March 13, 1964, and from March 24, 1964, to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied entitlement to ratings in excess of 10 percent for residuals of a left ankle fracture and in excess of 30 percent for asthmatic bronchitis.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a left ankle fracture are manifested by moderate limitation of motion, but are not productive of marked limitation of motion.

2.  The Veteran's service-connected asthmatic bronchitis is productive of pulmonary function tests showing FEV-1 of 59 percent predicted and FEV-1/FVC of 59 percent; it does not require at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2010).

2.  The criteria for a rating in excess of 30 percent for asthmatic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in June 2006 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, other correspondence dated in November 2008, informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

The timing defect of this additional correspondence was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case in December 2008.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran.  

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal were obtained in July 2006 and February 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the most recent examination for the Veteran's claims is over three years old.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the United States Court of Appeals for Veterans Claims (Court) noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disabilities are worse now than they were at the time of the February 2008 VA examination.  Therefore, the Board finds that the medical evidence of record is sufficient to render a decision on these claims.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, staged ratings are not warranted in these claims.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	A.  Left Ankle

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected residuals of a left ankle fracture due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.
In this case, the Veteran's residuals of a left ankle fracture have been shown to cause limitation of motion.  This service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which evaluates impairment from limited motion of the ankle.

Specifically, pursuant to DC 5271, a 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2010).  A 10 percent rating is assigned for moderate limitation of motion.  Id.  

Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71 (Plate II) (2010).

Here, the Veteran was afforded a VA examination in July 2006.  He reported daily pain rated as three on a scale of one to ten (3/10).  At times, he had flare-ups of pain up to 5/10.  He wore a brace occasionally.  The Veteran had been recently admitted to the hospital for dehydration and renal failure; he had had a great deal of swelling, which caused his left ankle to have increased pain.  He had had an increase in left ankle pain due to added strain on the left side after a stroke in 2001, which caused weakness on the right side of his body.  He did use a walker and a wheelchair at home at times, but was trying to go without to increase his stamina.  Examination revealed that dorsalis pedis pulses were 2+ bilaterally.  There was swelling at the base of the first metatarsal and increased warmth with erythema due to a recent flare-up of gout.  There was no other swelling or erythema on the left foot or ankle.  He had some mild palpable tenderness at the joint line medially and laterally.  Anterior and posterior Drawer test was negative bilaterally.  

Range of motion testing revealed plantar flexion of 40 degrees; dorsiflexion of four degrees; eversion of 10 degrees; and inversion of 10 degrees.  Following repetitive movement, he had mild increased pain but the range of motion remained the same.  The Veteran ambulated with a slow antalgic and mildly ataxic gait.  He ascended the examination table with some difficulty and some mild assistance.  He did not use a cane.  The diagnosis was status post-fracture of left ankle with pinning due to poor bone healing.  The examiner opined that the Veteran had chronic pain and decreased function due to that condition.

The Veteran was afforded a second VA examination in February 2008.  He reported chronic pain, which was worse sometimes than others.  The pain started getting worse with advancing age.  The pain was reported to be off and on, but was worst in the morning.  The Veteran also had stiffness in the morning.  A cane was always used for walking.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and could walk for a quarter of a mile.  His symptoms included giving away, instability, pain, stiffness, weakness, and mild flare-ups of joint disease every one to two months.  During flare-ups the Veteran had to rely heavily on a cane; the flare-ups lasted one to two days.  The Veteran denied deformity, episodes of dislocation or subluxation, locking episodes, and effusion.  No ankle brace or special shoes were used.  The Veteran gait was antalgic and there was no evidence of abnormal weight bearing.  

Range of motion testing revealed active and passive dorsiflexion to 15 degrees with no additional limitation on repetitive use; and active and passive plantar flexion to 20 degrees with no additional limitation on repetitive use.  There was no loss of bone or part of a bone, inflammatory arthritis, ankylosis, or leg shortening.  The Veteran's disability had no effect on traveling, feeding, bathing, dressing, toileting, or grooming; a mild effect on exercise; a moderate effect on chores; a severe effect on shopping; and prevented sports and recreation.  However, the Veteran reported that he tried to avoid activities of daily living due to pain.  The Veteran was diagnosed with ankylosis; however, an addendum in April 2008 indicates that ankylosis had many definitions, but was most commonly used to mean no range of motion.  However, the examiner's report used the term to infer decreased range of motion.  The diagnosis was amended to arthrofibrosis and traumatic degenerative joint disease of the left ankle.  

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for the service-connected residuals of a left ankle fracture is not warranted.  Here, the Veteran has been afforded a 10 percent rating for moderate limitation of motion.  Overall, the evidence is such that the Veteran's total symptomatology may be equated to no worse than moderate limitation of motion.  As noted above, the Veteran has limitation of motion and pain with motion, but the limitations do not equate to marked disability.  Although the terms "moderate" and "marked" are not defined, the 20 percent rating for ankle disability appears in other criteria for problems such as ankylosis in plantar flexion, ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position, or marked deformity due to malunion of the os calcis or astragalus.  38 C.F.R. § 4.71a.  The Veteran's limitations are not the kind that appear to be as disabling as these sort of problems, which strongly suggests that moderate limitation of motion, not marked limitation of motion, is the best description for the limitation he experiences.  Additionally, at the July 2006 examination, the Veteran lacked only five degrees of plantar flexion.  Although he did have only four degrees of dorsiflexion while normal is 20 degrees, considering the extent of his plantar flexion, the Board cannot say that such limitation equates to marked limitation of motion.  At the February 2008 examination, he lacked only five degrees of dorsiflexion while his plantar flexion was to 20 degrees out of 45 degrees.  Those findings also do not equate to marked limitation of motion.  Even when taking into account his pain on motion, the Veteran's limitation of motion is best characterized as moderate, which warrants the currently assigned 10 percent rating.  Importantly, no additional limitation of motion of the left ankle joint was found on repetitive use at either VA examination.  As such, the evidence does not show that the Veteran symptomatology equates to marked limitation of motion, which is required for a 20 percent rating.

The Board has considered whether other diagnostic codes might allow for a higher disability rating, but finds that none does.  DC 5270, ankylosis of the ankle and DC 5272, ankylosis of the subastragalar or tarsal joint, are not for application as the evidence does not show ankylosis of the ankle or subastragalar or tarsal joint.  In this regard, the Board notes that the February 2008 examiner originally provided a diagnosis of ankylosis.  However, the examination report shows no ankylosis, and an addendum in April 2008 shows that the Veteran does not in fact have ankylosis.  Furthermore, the Board observes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, both VA examinations showed that the Veteran continues to have mobility in his left ankle joint.  Therefore, ankylosis has not been shown.  DC 5273, malunion of the os calcis or astragalus is inapt as there is no evidence that the Veteran has malunion of either.  Likewise, DC 5274, astragalectomy is inapt as there is no evidence of the Veteran undergoing that procedure.  38 C.F.R. § 4.71a, DCs 5270, 5272-5274 (2010).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's residuals of a left ankle fracture warrants a rating in excess of 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

	B.  Asthmatic Bronchitis

The Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected asthmatic bronchitis due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's asthmatic bronchitis is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 6602, which evaluates impairment from bronchial asthma.  Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3) (2010).

Specifically, pursuant to DC 6602, a 100 percent rating requires Forced Expiratory Volume in one second (FEV-1) less than 40 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC ) less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.

A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Id.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2010).

The Veteran was afforded a VA examination in July 2006.  He reported using an albuterol inhaler about twice a day and a Flovent inhaler twice a day.  He had daily shortness of breath with wheezing, especially at night.  He did not have a nebulizer machine.  He had been treated for asthmatic bronchitis while in the hospital for other reasons, but not specifically for the asthma.  He did not have a chronic cough or hemoptysis.  Post-bronchodilator results showed FEV-1 of 59 percent predicted, and FEV-1/FVC of 62 percent.  

The Veteran was afforded a second VA examination in February 2008.  His reported treatment included intermittent use of an inhaled bronchodilator and daily use of an inhaled anti-inflammatory.  He denied use of oral steroids, parenteral steroids, antibiotic use, or other immunosuppressive.  There was no history of hospitalization, trauma to the respiratory system, respiratory system neoplasm, pneumothorax, or empyema.  He reported acute attacks of asthma less than weekly but at least monthly.  He had one to two clinical visits for exacerbations per year.  The Veteran had a productive cough one or several times daily with occasional clear sputum and occasional purulent sputum; his sputum was never blood-tinged or bloody.  He had an occasional small amount of hemoptysis.  He never had dyspnea at rest, but had it frequently on mild, moderate, and severe exertion.  The Veteran denied a history of anorexia, chest pain, swelling, respiratory failure, fever, and periods of incapacitation.  Post-bronchodilator results showed FEV-1 of 73 percent predicted, and FEV-1/FVC of 59 percent.  The Veteran's disability was opined to have no effect on traveling, feeding, bathing, dressing, toileting, or grooming; a mild effect on chores and shopping; a moderate effect on exercise and recreation; and prevented sports.  There was no evidence of cor pulmonale, pulmonary hypertension, or RVH.

Based on a review of the evidence, the Board finds that a rating in excess of 30 percent is not warranted at any time during the pendency of this appeal.  The next highest rating of 60 percent requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  With regards to the Veteran's bronchodilator results, the Board observes that at both examinations, the post-bronchodilator results were better than the pre-bronchodilator results.  Accordingly, the Veteran's post-bronchodilator results are used to rate his disability.  At worst, the Veteran's FEV-1 was shown to be 59 percent predicted in July 2006; and his FEV-1/FVC was 59 percent in February 2008.  Such post-bronchodilator results do not equate to the criteria required for a 60 percent rating.

Furthermore, the evidence does not show at least monthly visits to a physician for required care of exacerbations.  The Veteran reported to the February 2008 examiner that he had one to two clinical visits for exacerbations per year.  Additionally, the Veteran denied courses of systemic corticosteroids at the February 2008 examination.  Rather, the evidence indicates that the Veteran requires the use of inhaled bronchodilators and an inhaled anti-inflammatory to treat his asthmatic bronchitis.  There is no indication that the Veteran has required systemic corticosteroids to treat his asthmatic bronchitis.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's asthmatic bronchitis warrants a rating in excess of 30 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 30 percent for this service-connected disability.  

	C.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's residuals of a left ankle fracture and asthmatic bronchitis have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

With regards to the Veteran's asthmatic bronchitis, the Board observes that the Veteran has indicated receiving a disability retirement in 1989 as a maintenance worker from the Kansas City, Missouri VA Medical Center.  See December 2006 notice of disagreement.  In this regard, the Board notes that it is undisputed that the residuals of a left ankle fracture and asthmatic bronchitis have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The evidence does not indicate that the schedular rating criteria for asthmatic bronchitis do not adequately take into account his impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Furthermore, although the schedular criteria take into account the Veteran's impairment resulting from his disabilities, to the extent that the Veteran is claiming interference with employment, the issue of unemployability is being remanded to the RO as discussed below for adjudication.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a left ankle fracture is denied.

Entitlement to a rating in excess of 30 percent for asthmatic bronchitis is denied.


REMAND

As noted above, the Veteran has reported that he retired with medical disability due to his asthmatic bronchitis.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Accordingly, the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  Then, accord the Veteran an appropriate VA examination(s) to determine whether his service-connected disabilities [asthmatic bronchitis, evaluated as 30 percent disabling; forehead and right eyebrow scars, evaluated as 10 percent disabling; residuals of a left ankle fracture, evaluated as 10 percent disabling; and left leg scars, evaluated as noncompensabling disabling] render him unable to obtain and to maintain substantially gainful employment without regard to his age.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report(s) comply with (and answers the questions posed in) this Remand.  If the report(s) are insufficient, they should be returned to the examiner for corrective action, as appropriate.

4.  Then, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


